Exhibit 10.1

 



SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 27, 2018 (this
"Amendment"), is among SAGA COMMUNICATIONS, INC. (the "Borrower"), the other
Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the "Administrative Agent").

 

RECITALS

 

A.       The Borrower, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent are parties to a Credit Agreement dated as
of August 18, 2015 (as amended, restated, supplemented or otherwise modified
from time to time prior to the Second Amendment Effective Date (as defined
below), the “Existing Credit Agreement”).

 

B.       The Borrower and the other Loan Parties desire to amend the Existing
Credit Agreement, and the Administrative Agent and the Lenders are willing to do
so in accordance with the terms hereof.

 

TERMS

 

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

 

ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the parties hereto agree that the Existing Credit Agreement
(including the Exhibits and Schedules thereto) is hereby amended as reflected by
the amended Credit Agreement attached hereto as Exhibit A (the “Amended Credit
Agreement”) and any term or provision of the Existing Credit Agreement
(including the Exhibits and Schedules thereto) which is different from that set
forth in the Amended Credit Agreement shall be replaced and superseded in all
respects by the terms and provisions of the Amended Credit Agreement.

 

ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

 

2.1 The execution, delivery and performance of this Amendment are (a) within
each Loan Party's organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders;
(b) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (c) will not
violate any Requirement of Law applicable to any Loan Party or any Subsidiary,
(d) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (e) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents.

 

2.2       This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 



 

 

 

2.3       After giving effect to this Amendment, the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true in all material respects on and as of the date hereof
with the same force and effect as if made on and as of the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

 

2.4       As of the date hereof, no Default exists or has occurred and is
continuing, and no Default will be caused after giving effect to this Amendment.

 

ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as the date hereof (the “Second Amendment Effective Date”) when all of the
following conditions have been satisfied:

 

3.1       The Borrower, the other Loan Parties and the Lenders shall have signed
this Amendment.

 

3.2       The Administrative Agent shall have received such resolutions and
certificates of the Loan Parties, such opinions of counsel and such other
documents and instruments, in each case as the Administrative Agent may
reasonably request.

 

ARTICLE IV. MISCELLANEOUS.

 

4.1       References in the Credit Agreement or in any other Loan Document to
the Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby and as further amended from time to time.

 

4.2       Except as expressly amended hereby, the Loan Parties agree that the
Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. Each of the Loan Parties
acknowledges and agrees that the Administrative Agent and the Lenders have fully
performed all of their obligations under all Loan Documents or otherwise with
respect to the Loan Parties, all actions taken by the Administrative Agent and
the Lenders are reasonable and appropriate under the circumstances and within
their rights under the Loan Documents and they are not aware of any currently
existing claims or causes of action against the Administrative Agent or any
Lender, any Subsidiary or Affiliate thereof or any of their successors or
assigns, and waives any such claims or causes of action of which they are aware.
The amendment contained herein shall not be construed as a waiver or amendment
of any other provision of the Credit Agreement or the other Loan Documents or
for any purpose except as expressly set forth herein.

 

4.3       Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement. This Amendment is
a Loan Document. This Amendment may be signed upon any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures or signatures sent by other electronic
imaging shall be effective as originals.

 

2 

 

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

 



  SAGA COMMUNICATIONS, INC.             By:  /s/ Samuel D. Bush     Name: Samuel
D. Bush     Title: Chief Financial Officer                     FRANKLIN
COMMUNICATIONS, INC.     SAGA BROADCASTING, LLC     SAGA COMMUNICATIONS OF NEW
ENGLAND, LLC     SAGA COMMUNICATIONS OF ARKANSAS, LLC     SAGA COMMUNICATIONS OF
NORTH CAROLINA, LLC     TIDEWATER COMMUNICATIONS, LLC     SAGA COMMUNICATIONS OF
ILLINOIS, LLC     SAGA COMMUNICATIONS OF SOUTH DAKOTA, LLC     LAKEFRONT
COMMUNICATIONS, LLC     SAGA COMMUNICATIONS OF NEW HAMPSHIRE, LLC     SAGA
COMMUNICATIONS OF CHARLOTTESVILLE, LLC     SAGA COMMUNICATIONS OF IOWA, LLC    
SAGA QUAD STATES COMMUNICATIONS, LLC     SAGA COMMUNICATIONS OF TUCKESSEE, LLC  
  SAGA COMMUNICATIONS OF MILWAUKEE, LLC             By: /s/ Samuel D. Bush    
Name: Samuel D. Bush     Title: Treasurer  



 



 

 



Signature Page to Second Amendment to Credit Agreement



 

 

 



  JPMORGAN CHASE BANK, N.A., individually, and as
Administrative Agent, Swingline Lender and Issuing Bank             By: /s/ Marc
Moses     Name: Marc Moses     Title: Vice President  



 

 



Signature Page to Second Amendment to Credit Agreement





 

 

 



  THE HUNTINGTON NATIONAL BANK                     By: /s/ Peter Stasovich    
Name: Peter Stasovich     Title: Senior Vice President  



 



 

 



Signature Page to Second Amendment to Credit Agreement



 

 

 



  CITIZENS BANK, NATIONAL ASSOCIATION                     By: /s/ Christopher M.
Matje     Name: Christopher M. Matje     Title: Vice President  



 

 

 



Signature Page to Second Amendment to Credit Agreement





 

